Name: Commission Regulation (EEC) No 422/90 of 19 February 1990 re-establishing the preferential customs duty on imports of large-flowered roses originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/22 Official Journal of the European Communities 20. 2. 90 COMMISSION REGULATION (EEC) No 422/90 of 19 February 1990 re-establishing the preferential customs duty on imports of large-flowered roses originating in Morocco Whereas to permit the import arrangements to function in the normal manner prices on importation should be calculated using :  for currencies maintained against each other within a maximum spread at any given moment for spot rate transactions of 2,25 % a conversion rate based on their central rate multiplied by the - correcting factor provided for in the last subparagraph of Article 3 (1 ) of Council Regulation (EEC) No 1676/85 Q, as last amended by Regulation (EEC) No 1636/87 ( ®),  for other currencies a conversion rate based on the arithmetic mean of the spot market rate of the currency, recorded for a given period, against the Community currencies indicated in the preceding indent and of the aforesaid coefficient ; Whereas the preferential customs duty fixed for large ­ flowered roses originating in Morocco by Regulation (EEC) No 2396/89 was suspended by Commission Regulation (EEC) No 363/90 (9); Whereas on the basis of price recordings made as specified in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in the first indent of Article 2 (3) of Regulation (EEC) No 4088/87 is met for large-flowered roses originating in Morocco ; whereas the preferential customs duty should be reintroduced, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community ; Whereas Council Regulation (EEC) No 2396/89 (3) opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Jordan, Morocco and Israel ; Whereas Article 2 (3) of Regulation (EEC) No 4088/87 stipulates that the preferential customs duty shall be reintroduced for a given product of a given origin if the prices of the imported product (full rate customs duty not deducted) are, for at least 70 % of the quantities for which prices are available on representative Community import markets, not less than 85 % of the Community producer price for a period, calculated from the actual date of suspension of the actual preferential customs duty,  of two successive market days, after suspension under Article 2 (2) (a) of that Regulation,  of three successive market days, after suspension under Article 2 (2) (b) of that Regulation ; Whereas Commission Regulation (EEC) No 3327/89 (4) fixed Community producer prices for carnations and roses for application of the arrangements for importation from the countries in question ; Whereas Commission Regulation (EEC) No 700/88 (*), as amended by Regulation (EEC) No 3556/88 (% laid down detailed rules for the application of these arrangements ; HAS ADOPTED THIS REGULATION : Article 1 For imports of large-flowered roses (CN code ex 0603 1051 ) originating in Morocco the preferential customs duty set by Regulation (EEC) No 2396/89 is reintroduced. Article 2 This Regulation shall enter into force on 20 February 1990 .(') OJ No L 382, 31 . 12. 1987, p. 22. (2) OJ No L 311 , 17. 11 . 1988, p . 1 . O OJ No L 227, 4. 8 . 1989, p. 9 . (4) OJ No L 321 , 4. 11 . 1989, p. 41 . 0 OJ No L 72, 18 . 3 . 1988, p. 16. ( «) OJ No L 311 , 17. 11 . 1988, p. 8 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (8) OJ No L 153, 13. 6. 1987, p. 1 . ( ») OJ No L 39, 13 . 2. 1990, p. 19. 20. 2. 90 Official Journal of the European Communities No L 44/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission .